2013 UT App 242
_________________________________________________________

               THE UTAH COURT OF APPEALS


                         STATE OF UTAH,
                     Plaintiff and Appellee,
                                 v.
               CHRISTOPHER ROBERT YOUNGBLOOD,
                   Defendant and Appellant.

                       Per Curiam Decision
                         No. 20120440‐CA
                      Filed October 10, 2013

               Third District, Salt Lake Department
                  The Honorable Vernice Trease
                          No. 111909404

           Joanna E. Landau, Attorney for Appellant
       John E. Swallow and John J. Nielsen, Attorneys for
                          Appellee

      Before JUDGES GREGORY K. ORME, JAMES Z. DAVIS, and
                     J. FREDERIC VOROS JR.


PER CURIAM:

¶1     Christopher Robert Youngblood appeals the sentence on his
convictions of two counts of automobile homicide, a third degree
felony. This case is before the court on the State’s motion for
summary disposition. We grant the motion and summarily affirm.

¶2     “In determining whether state offenses are to run
concurrently or consecutively, the court shall consider the gravity
and circumstances of the offenses, the number of victims, and the
history, character, and rehabilitative needs of the defendant.” Utah
Code Ann. § 76‐3‐401(2) (LexisNexis 2012). “The sentencing
decision of a trial court is reviewed for abuse of discretion.” State
                         State v. Youngblood


v. Valdovinos, 2003 UT App 432, ¶ 14, 82 P.3d 1167. A court abuses
its discretion in sentencing “when it fails to consider all legally
relevant factors or if the sentence imposed is clearly excessive.” See
id. ¶ 28 (citations and internal quotation marks omitted). On
appeal, a defendant has the burden to show that the trial court did
not properly consider all of the factors in section 76‐3‐401(2). See id.
Alternatively, a defendant may demonstrate an abuse of discretion
on appeal if he or she can show “that no reasonable [person] would
take the view adopted by the trial court.” Id. (alternation in
original) (citation and internal quotation marks omitted).

¶3     Youngblood has not demonstrated that the district court
failed to consider all legally relevant factors. His argument is
essentially that the court did not give appropriate weight to his
genuine remorse and his expressed willingness to support the
victims’ children financially and emotionally. However, the record
clearly shows that the district court reviewed all documents in the
record, including the presentence investigation report addressing
the sentencing factors and the letters of support for Youngblood, as
well as considering aggravating and mitigating factors. The court
also heard arguments from the defense and the State, as well as
statements by Youngblood’s family and the family of the victims.

¶4      Based upon its review, the sentencing court found that
consecutive prison terms were merited, specifically noting
Youngblood’s established repeated criminal conduct, the fact that
his actions caused two deaths, his prior opportunities to participate
in counseling to address substance abuse, and his three
unsuccessful, and one successful, experience on probation or
parole. The court rejected any suggestion that the sentencing
decision was a mechanical response to the offense, while noting
that the Utah Legislature had determined that a prison term was an
appropriate potential sentence for this criminal conduct. Based
upon its review of the totality of the circumstances, the district
court found that consecutive prison sentences were merited.
Accordingly, Youngblood has not demonstrated that the district
court abused its discretion in imposing a legal sentence of two




20120440‐CA                        2                2013 UT App 242
                        State v. Youngblood


consecutive terms not to exceed five years. Neither has
Youngblood demonstrated that the district court imposed a
sentence that was so inherently unfair or excessive under the
circumstances of this case that no reasonable person would take the
view adopted by the district court.

¶5    Affirmed.




20120440‐CA                     3                2013 UT App 242